DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nigo et al. (US 2016/0172912 A1) in view of Ito et al. (US 2007/0126304 A1).
RE claim 1, Nigo teaches a rotor 5 of a rotating electrical machine 1 (Figs.1-4) and ¶ 32), comprising: a substantially annular rotor core 11 with a plurality of magnet insertion holes 21 formed along a circumferential direction; and a plurality of magnetic pole portions including permanent magnets 19 (Fig.1 and ¶ 39) inserted into the plurality of magnet insertion holes 21, wherein the permanent magnet 19 includes: an outer diameter surface 45 (Fig.3) having an arc shape which is convex radially inward (Figs.1-3); and an inner diameter surface 43 having an arc shape convex radially inward and 
Nigo does not teach an outer diameter side space portion is formed at a circumferential central portion in a portion between the outer diameter surface of the permanent magnet and the outer diameter wall surface of the magnet insertion hole, and an inner diameter side space portion is formed at a circumferential central portion in a portion between the inner diameter surface of the permanent magnet and the inner diameter wall surface of the magnet insertion hole.
Ito teaches an outer diameter side space portion (no number, see Fig.5 and ¶ 137 for gap are formed between magnet and magnet insertion hole 151a) is formed at a circumferential central portion in a portion between the outer diameter surface of the permanent magnet 152a and the outer diameter wall surface of the magnet insertion hole 151a1, and an inner diameter side space portion is formed at a circumferential central portion in a portion between the inner diameter surface of the permanent magnet 152a and the inner diameter wall surface of the magnet insertion hole 151a (no number, see Fig.5 and ¶ 137 for gap are formed between magnet and magnet insertion hole 151a). Thus, stress that acts to expand the outside diameter of the main magnetic pole is absorbed by the gap between the magnet insert hole and the permanent magnet. Therefore, the amount of expansion of the outside diameter of the main magnetic pole 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nigo by having an outer diameter side space portion is formed at a circumferential central portion in a portion between the outer diameter surface of the permanent magnet and the outer diameter wall surface of the magnet insertion hole, and an inner diameter side space portion is formed at a circumferential central portion in a portion between the inner diameter surface of the permanent magnet and the inner diameter wall surface of the magnet insertion hole, as taught by Ito, for the same reasons as discussed above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nigo in view Ito of  as applied to claim 1 above, and further in view of Behrendt (DE 102012023868 A1, the machine translation of which has been provided).
RE claim 4/1, Nigo in view Ito has been discussed above. Nigo does not teach a foam sheet is provided in the inner diameter side space portion.
Behrendt teaches foam sheet is provided in the inner diameter side space portion (of pocket 34, see Fig.3), doing so provide mechanical damping which prevent magnet from cracking (see translation page 6, 3rd paragraph last two lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nigo by having foam sheet is provided in the inner diameter side space portion, as taught by Behrendt, for the same reasons as discussed above.

RE claim 5/4, as discussed above, Behrendt teaches the foam sheet 38 is provided at the circumferential central portion of the permanent magnet 36 (see Fig.3 for foam sheet 38 is surrounding all the portion, including central portion of magnet 36).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, wherein both the outer diameter wall surface and the inner diameter wall surface of the magnet insertion hole have an arc shape which is convex radially inward, and R1<R3 and R2>R4 is satisfied when an arc radius of the outer diameter surface of the permanent magnet is set to R1, an arc radius of the inner diameter surface is set to R2, an arc radius of the outer diameter wall surface of the magnet insertion hole is set to R3, and an arc radius of the inner diameter wall surface is set to R4.
Claims 3 is allowable for their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834